

114 HRES 813 IH: Amending the rules of the House of Representatives to exclude provisions relating to existing or proposed water resources development projects of the Corps of Engineers from the definition of congressional earmark, and for other purposes.
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 813IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Rooney of Florida submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the rules of the House of Representatives to exclude provisions relating to existing or
			 proposed water resources development projects of the Corps of Engineers
			 from the definition of congressional earmark, and for other purposes.
	
 Whereas the rules of the House of Representatives define an earmark as a Member request for funding targeted to a specific State, locality, or congressional district, other than through a statutory or administrative formula driven or competitive award process;
 Whereas Federal funds appropriated to the Corps of Engineers (Corps) for water resources development projects are not distributed based on statutory formulas or competitive grants;
 Whereas the Founders of the Nation regarded the power of the purse as the fundamental authority of Congress to limit executive branch power and as the most complete and effectual weapon with which any constitution can arm the immediate representatives of the people;
 Whereas the earmark moratorium has ceded congressional authority over inherently local Corps projects to the executive branch, which has resulted in a backlog of authorized Corps studies and projects that have not received appropriations to date; and
 Whereas this resolution does not preclude the requirement that a Corps project receive an authorization prior to the allocation of appropriations for the project: Now, therefore, be it
		
	
 1.Sense of House on lifting earmark moratorium for WRDA projectsThe House of Representatives urges the adoption of an amendment to the rules of the House Republican Conference to lift the earmark moratorium on requests for Federal appropriations for water resources development projects of the Corps of Engineers in order to restore the authority of Congress to direct funds to State and local projects and to limit executive power.
 2.Amendment of House rulesClause 9(e) of rule XXI of the Rules of the House of Representatives is amended— (1)by striking (e) For the purpose and inserting (e)(1) For the purpose; and
 (2)by adding at the end the following:  (2)For the purpose of this clause, the term congressional earmark does not include a provision or report language described in subparagraph (1) if the provision or report language relates to an existing or proposed water resources development project of the Corps of Engineers..
			